IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF TEXAS - EL PASO

IN RE° CASE NO.

. Robert Dominguez

wm@w¢m¢m

Debtor(s) Chapter 13

CHAPTER 13 PLAN AND MOTIONS FOR
VALUATION AND LEN AVO!DANCE

|j AMENDED

 

If you oppose the Plan’s treatment of your claim or any provisions of this Plan, VOU MUST FlLE AN OBJECTION to continuation
no later than fourteen (14) days before the confirmation hearing date.

Use of the singular word “chtor” in this Plan includes the plural where appropriate. All section references (“§") are to the
Bankruptcy Code unless otherwise noted.

 

 

 

The following matters may be of particular importance. Debtors must check one box on each line to slate whether or not the Plan
Includes each of the following Items. If an item is checked as “Not lncluded” or if both boxes are checked, the provision will be
ineffective if set out later in the Plan.

l. Plan 0verview

 

A limit on the amount of secured claim based on valuation of collateral for
l.l the claim, set out in Sections 7.8 and 7.9, which may result in a partial l___] Included IZ| Not Included
payment or no payment at all to the secured creditor

 

 

 

 

 

 

 

Avoidancc of a wholly unsecured lien orjudicial lien or nonpossessory,
1‘2 nonpurchase-money security interest, set out in Sections 7.9 and 7. 10 m Included m Not Included
1.3 Nonstandard provisions, set out in Section 8 |ZI Included [:l Not Included

 

2. Plan Summary

2.1 Debtor's Plan payment will be $§§ per month, paid by l:|3rd Party Epay (if accepted by Trustee), []Payroll Order, or
@irect (Money Order or Cashier's Check). Variablc payments, if applicable, are proposed as follows:

 

 

 

l Months lAmount of Monthly Payment I
Payment # 1 = $316 X 60 months, Mos Begin: 1, End: 60, 'I`otal$ 18960
h - so |$316 l

 

'Ihe tem\ of the Plan is g months. The gross amount to be paid to the Trustee (sometimes, the "base amount") is $23,960.00.

2.2 Under this Plan, the Trustee will pay all allowed priority claims in full; all allowed secured claims to the extent of the value
of the collateral or the amount of the claim, whichever amount is provided for in Sections 7.7 and 7.8; and approximately §%
to allowed general unsecured claims. The specific treatment for each class of creditors is set forth below in the Plan.

This Plan does not allow claims. A creditor must me a proof of claim by the applicable deadline to receive
distributions under the plan as confirmed. Creditors are referred to the Federal Rules of Bankruptcy Procedure, the
Local Bankruptcy Rules for the Wectern District of Texas, and the Standing Order for Chapter 13 Administration for
this Division for information on procedures and deadlines.

2.3 The aggregate value of Debtor's non-exempt assets is: $ 1,620.00 .

3. Vesting of Estate Property

l:l Upon confirmation of the Plan, all property of the estate shall vest in the Debtor, shall not remain property of the estate,
and shall not be subject to the automatic stay of § 362; provided however, in the event of conversion of this case to chapter 7

Software Copyright (c) 1996-2018 Bost Casc, LLC - ww.bestcase.eom Bc¢t Case Banlu'uptcy

the property of the Debtor as of the petition date should revest in the estate,

[ZI Upon continuation of the Plan, all property of the estate shall not vest in the Debtor, shall remain property of the estate,
and shall remain subject to the automatic stay of § 362.

4. Tax Ret`unds and Annual Tax Returns

4.1 Tax Refunds.

All tax refunds received by Debtor (or either Debtor if a joint case) while the chapter 13 case is pending shall be allocated as
set forth below:

l) The total amount of the aggregate tax refund(s) received for any tax period that exceeds $2,000.00 shall, upon receipt, be
paid and turned over to the Trustee as additional disposable income and such amount shall increase the base amount of the
Plan. The Plan shall be deemed modified accordingly, and the Trustee will file a notice of plan modification within 21
days of receipt of the tax refund;

2) This $2,000.00 annual limit shall apply to both joint-debtor and single-debtor cases;
3) The $2,000.00 otherwise retained by Debtor must first be applied to any Plan arrearages;

4) Notwithstanding subparagraph (l) above, Debtor may file a notice to retain the portion of the tax refund otherwise payable
to the Plan under subparagraph (l) with twenty-one (21) day negative notice as set forth in Local Rule 9014(a) if, at the
time of receipt of a tefund, Debtor’s Plan provides for the payment of 100% of allowed general unsecured claims within
the term of this Plan. lf the Trustee does not object within the twenty-one (21) day negative notice period, Debtor may
retain that portion of the tax refund.

The Trustee is hereby authorized to endorse a tax refund check if the check is made payable to Debtor.
4.2 Annual Tax Returns.

Debtor shall provide a copy of the annual post-petition income tax return to the Trustee if requested to do so or if required to
do so pursuant to the Standing Order for Chapter 13 Administration for the division in which this case is pending. lf this is a
joint case, each Debtor shall comply with this provision if separate returns are tiled.

S. Pre-Contirmation Adequate Protection Payments

Pre-confirmation adequate protection payments under § l326(a)(l) and § 502(b) shall be made as provided below, and
pursuant to the Standing Order for Chapter 13 Administration for the division in which this case is pending:

A. All pre-confirmation payments i f required by § 1326(c) and proposed below will be made by tile Chapter 13 Trustee
without further order of the Court. Such payments shall be considered payments pursuant to § l326(a) and 28 U.S.C. §
586(¢).

B. lf the Debtor fails to make the required plan payments and funds on hand are not suHicient to pay all pre-confirmation
adequate protection payments due, then such payments shall be paid on a pro rata basis, with the exception of ongoing
monthly mortgage payments made by the Trustee.

C. Monthly pre-confirmation adequate protection payments will be calculated from the date the first plan payment is due, To
receive adequate protection payments, a secured creditor must have on file with the Clerk of the Coult a timely filed and
allowed proof of claim, The proof of claim must include proof of the creditor’s security interest and shall be served on the
Chapter 13 Trustee, the Debtor and Debtor's attomey. The Trustee will thereatier commence disbursement of
preconfilmation adequate protection payments in the next regularly scheduled monthly disbursement following the filing
of the claim, subject to normal operating procedures

D. The Debtor proposes the following pre-confinnation adequate protection (“AP”) payments. The Trustee shall apply
pre-confilmation adequate protection payments to accrued interest, if applicable, and then to principal. AP payments shall
cease upon confirmation of the Plan.

 

 

interest Rate,
creditor & collateral ll',’;°':t‘l::`yt AP rr claim is g;::’a' "';s'°”‘m¢"*
y Over Secured r
-NoNE-

 

 

 

 

 

 

6. Executory Contraets / Unexpired Leases l Contraets for Deed

6.1 Pllrsuant to § 1322(b)(7) and § 365, Debtor hereby elects to assume the following executory contracts, unexpired
leases, and/or contracts for deed as follows:

[g'editor l Property or Contract Description lCurrent Monthly j

 

Sohware Copyn'ght (c) l996-2018 Best Case, LLC - www.bestcase.com Be¢t Case Banlcruptcy

 

Payment to be Paid
Directly by the
Debtor

 

 

 

-NONE-

 

 

 

Pursuant to § l322(b)(7) and § 365, Debtor hereby elects to reject the following executory contracts, unexpired leases,

 

 

 

 

 

 

:nzd/or contracts for deeds
Creditor Property
-NONE-

7. Treatment of Claims
7.1 Administrative Claims & Request for Attomey Fees.

The Trustee shall collect the allowed statutory Trustee fee upon receipt of all monies paid by or on behalf of Debtor. All
other administrative claims, including Debtor’s attorney fees, shall be paid according to the terms of this Plan.

Upon continuation of the Plan, the Court approves and awards $3,600.00 to Debtor's attomey as an administrative claim for
legal services performed in this case in accordance with the applicable benchmark. Debtor's attorney may file applications
for all additional award of attorney fees pursuant to the Bankruptcy Code, Local Banlu'uptcy Rules for the Westem District of
Texas, and the Standing Order for Chapter l3 Administration for the division in which this case is pending. If additional
monies are available, the Trustee may, within his or her discretion, disburse such funds to this class on a pro rata basis. The

Trustee shall disburse payments to the attorney as follows:

 

 

 

 

 

 

 

 

 

, Amount of Fee Paid Payment Additional
Debt°r s Au°mey ThrMh the Plan Method: Provisions
Tanzy & Borrego $3,600.00 [Z] Standing Order
l:l Other
Filing Fee $155.00 Paid before secured creditors
7.2 Priority Claims.

All allowed claims entitled to priority under § 507(a), except § 507(a)(2), shall be paid in full in deferred distributions by the
Trustee, unless: (l) the holder of a particular claim agrees to a different treatment of such claim; or (2) such claim is provided
for under § l322(a)(4). Unless the Plan provides otherwise, the distributions shall be made by the Trustee. lf the Plan
identifies a creditor’s claim as a priority claim and the creditor files the claim as a general unsecured claim, the claim shall be
treated as a general unsecured claim unless otherwise ordered by the Court. If any priority claim is filed for a debt that was
either not scheduled or scheduled as a general unsecured claim, the claim shall be allowed as a priority claim unless
otherwise ordered by the Court. Allowed priority clailu(s) shall be paid without interest, unless otherwise ordered by the
Court or unless specifically allowed under § 1322(b)(10) and provided for below,

The amount set forth in the Plan is an estimate and if the actual allowed claim is in a different amount, the amount to be paid
pursuant to the Plan shall be the amount due on the allowed claim.

Domestic Sup@rt Obligz_ltions (“DSO”). The Trustee shall pay all pre-petition DSO claims through the Plan unless the Court
orders otherwise, Debtor shall pay all DSO payments that accrue post-petition directly to the holder, or the holder’s agent,
pursuant to the terms of the DSO.

The Trustee shall disburse payments to the following creditors holding priority claims:

 

 

 

Est.
Creditor Description Est' Claim Monthly
Amount
Payment
-NONE-

 

 

 

 

 

if additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this class on a pro rata basis.

7.3

Software Ccpyright (c) 1996-2018 Best Case, LLC - www.bestease.oom

Arrears on Assumed Executory Contraets/Leaseleontracts for Deed.

The Trustee shall disburse payments for arrears to creditors holding assumed executory coutracts, leases, and/or contracts for
deeds. The amounts listed below by Debtor are estimates If a creditor files a proof of claim and the claim for arrears or the
ongoing monthly payment is in a different amount than stated below, the payments under the Plan shall be based on the
creditor's claim unless a different amount is established by court order.

'l`hose creditors holding claims within this class are as follows:

Best Casc Bankruptcy

 

Creditor & Collateral Arrears & Treatment of Amount of Ongoing Monthly

Arrears Through the Plan Payment Through the Plan

 

 

-NONE-

 

 

 

 

7.4

Collateral to be Surrendered.

Upon the entry of an order confu'ming the Plan or an order modifying the Plan, the stay shall automatically terminate with
regard to the collateral surrendered Upon the entry of such order, the creditor shall have ninety (90) days from the date of the
order to tile a claim or amended claim as to any deficiency balance that may remain, and such deficiency balance wlll be pald

as a general unsecured claim, Auy such claim is subject to objection.
Debtor surrenders the following collateral:

 

 

 

 

 

 

 

Creditor Collateral Location of Collateral
-NONE-
7.5 Creditors to be Paid Directly by Debtor (Other Than Mortgage Creditors), by a Third Party, or by a Co-Debtor.

[USE ONLY IF THERE IS NO DEFAULT|

Creditors within this class shall retain their liens on the collateral that is security for the claim until the claim has been paid in
full as detenuined by the note and/or applicable nonbankruptcy law.

If certain claims are paid directly by Debtor to creditor, Debtor shall be deemed acting as a disbursing agent under the Plan
for payment of such claim, Such payments shall be made in addition to the payments by Debtor to the Trustee and are
deemed to be payments made pursuant to the Plan.

The following creditors shall be paid directly by Debtor, a Third Party, or a Co-Debtor:

 

 

 

 

 

 

 

 

 

 

. cht Monthly identify
Credltor Collateral Owcd Payment Remarks layer
Tax 4012 Tlerra Vianey El $0.00 $0.00 2018 and previous tax years Select
AssessorlCollector Paso, TX 79938 El Portfolio

Paso CotM Servicing
7.6 Mortgage Creditors: Ongoing Mortgage Payments & Direct Mortgage Payments on Debtor’s Principal Residence.

Unless the Debtor is current on the mortgage on the petition date, or otherwise provided for under PLAN PROVlSIONS 8.
Nonstandard Plan Provisions, the Tmstee shall pay all postpetition monthly mortgage payments to the mortgagee Ongoing
mortgage payments will be in the amount stated in the allowed proof of claim or pursuant to a Court Order. If Debtor makes
a Plan payment that is insufficient for the Trustee to disburse all ongoing mortgage payments required below, the Trustee
shall hold plan payments until a sufficient amount is received to make a full ongoing mortgage payment. Debtor shall provide
to the Trustee all notices received ti'om Mortgage Creditors including, statements, escrow notices, default notifications, and
notices concerning changes of the interest rate if a variable rate mortgage The automatic stay is modified to permit Mortgage
Creditors to issue such notices.

The Trustee shall be authorized to make changes to the ongoing monthly mortgage payments based on Notice filed pursuant
to Bankruptcy Rule 3002.l(b) and to pay fees, expenses, and charges based on Notice filed pursuant to Bankruptcy Rule
3002.1(¢). The anstee may request that the Debtor file amended Schedules l and J, and the Debtor shall do so on or within
thirty (30) days after receiving such a request ti'om the Trustee, IfDebtor lacks the disposable income to pay the ongoing
mortgage payment, the Trustee may seek dismissal. The Debtor or the Trustee may seek to modify the Plan based on
Debtor’s current income, Debtor’s ongoing mortgage payment obligations, or as otherwise provided in § 1329.

Altematively, upon the filing by a Mortgage Creditor of a Notice pursuant to Bankruptcy Rule 3002. l(b) or 3002. l (c), the
Trustee may file a Notice of Increase of Plan Payment with the Court if the Trustee reasonably believes that, under the
circumstances, the increased payment should be Debtor’s responsibility. The Trustee shall serve the Notice of Increase of
Plan Payment on Debtor and Debtor’s counsel. Such circumstances include but are not limited to: (l) increase in the
mortgage payment or claim for expense is caused by Debtor’s failure to pay tax, insurance or other obligations to the
mortgagee that the Debtor was required to pay directly; (2) cases in which the Debtor is paying less than the Debtor’s full
disposable income because the Debtor has agreed to pay a 100% dividend to general unsecured creditors; and (3) cases
where, because ofthe increase due the Mortgage Creditor, the current Plan would fail to pay fully the amount provided under
the Plan to allowed secured, priority, and administrative claims and any required amount to be paid to general unsecured
claims under the terms of the continued Plan by reason of § l325(a)(4) or otherwise,

The amount set forth in a Notice of Increase of Plan Payment shall become the modified Plan payment, and the Plan base
shall be correspondingly increased. 'Ihe Debtor must tile a motion to modify Plan, supported by amended Schedules l and J
as well as income verification, if the Debtor believes there is not, at that time, sufficient disposable income to pay the

Sohware Copyright (c) l996-2018 Best Gase, LIJC - www.besteasc.com Best Case Bankruptcy

increased Plan payment or there is otherwise basis to amend the Plan rather than pay the increased Plan payment. The
Debtor’s motion to modify Plan shall bc filed no later than thirty (30) days after Trustee’s Notice of Increase m Plan Payment

is tiled.

lt is possible that a change in the ongoing mortgage payment will affect the distribution to the unsecured crcditors,
and this provision of the Plan shall serve as adequate notice of the possibility.

lt` Debtor is current as of the petition date and elects to pay the ongoing mortgage directly but subsequently defaults, Debtor
should file a motion to modify the Plan within thirty (30) days of receiving notice of the default to provide for the payment of
the post-petition mortgage arrears. The future ongoing mortgage payments shall be paid by the Trustee. The motion to
modify the Plan must state the name, address, and account number of the Mortgage Creditor to whom payments are to be
made; the date the Trustee is to commence the ongoing mortgage payments; and the treatment of the post-petition
delinquency including the gap between the date when Debtor modified the Plan and the date on which the Trustee is to
commence the ongoing mortgage payments. The Trustee may also file a motion to modify the Plan in the event of a
post-petition default.

The Standing Order for Chapter 13 Administration for the division in which this case is pending as to ongoing mortgage
payments shall also apply.

For cause shown, Debtor may deviate from the procedures set forth in this provision of the Plan provided that Debtor sets
forth cause, with specificity, in PLAN PROVlS|ONS 8. Nonstandard Plan Provisions. The Trustee and any party in interest
may object. Debtor shall have the burden of proving at any hearing on confirmation ofthe Plan cause for such deviation.
Avoidance of administrative fees alone shall not be considered cause.

The amounts set forth below are Debtor’s estimate and the allowed claim shall control as to the amounts. Those creditors
holding a secured claim with ongoing mortgage payments are as follows:

 

 

 

 

 

 

 

 

 

 

Monthly :;';te;::;r Payment Due
Creditor Property Address Mortgage . . Date (per Paid By:
_ lnformatlonal
Payment contract)
purposes only)
Select Portfolio Servicing, 4012 Tierra Vianey El Paso, TX $681.00 4.00% 1st of month [:| Trustee
lnc. 79938 El Paso Ccunty (Conduit)
Debtor
(Direct)
7.7 Secured Claims: Cure Arrears on Long Term Debt and Mortgage Arrears on Debtor’s

Principal Resideuce.

Arrears on long term debt and pre-petition mortgage arrearage claims shall be paid pursuant to the payment schedule set forth
below, Upon discharge, if the pre-petition arrears and the post-petition ongoing payments are current on Debtor’s Principal
Resideuce, the default will be deemed cured and the note reinstated according to its original tenns, including the retention of
any security interest. The pre-petition arrears set forth below is an estimate only and the Trustee shall pay the pre-petition
arrears based on the proof of claim as filed by the creditor, unless a different amount is allowed pursuant to a court order.

lt` there are insufficient funds to pay the monthly payment to claims within this class, creditors in this class shall be paid on a
pro rata basis. lf additional monies are availab|e, the Trustee may, within his or her discretion, disburse such funds to this
class on a pro rata basis.

The following secured creditors hold claims for arrears in this class:

 

 

 

Monthly
. . . Estimated Payment or Interest Rate
Creditor CollateralDescrlptlon Arrearage Method or (ifapp"cable) Remarks
Distribution
-NONE-

 

 

 

 

 

 

 

7.8 Secured Claims: Treatment of Claim and Motion to Valuc Collateral Pursuant to § 506; and 910 Day Claims/l Year
Claims.

Creditors within this class shall retain their liens on the collateral that is security for their claims until the earlier of: (l) the
date the underlying debt, as detenuined by non-bankruptcy law, has been paid in full; or (2) the date discharge is entered
under § l328. lf the case is dismissed or converted without completion of all Plan payments, the liens shall be retained by the
creditors pursuant to applicable non-bankruptcy law.

So|`lwarc Copyriglll (c) l9‘)6-20l8 licst Casc, LLC - ww\v.bestcasc.com Best Case Bankruptcy

Debtor moves to value the collateral described below in the amounts indicated. The values as stated below represent the fair
market value of the collateral pursuant to § 506(a)(2). Objections to the valuation of collateral proposed by _this.Motion and
the Plan must be filed no later than fourteen (14) days before the confirmation hearing date, If no timely objection is filed, the
relief requested may be granted in conjunction with the confirmation of the Plan.

The Trustee shall pay the allowed secured claims, which require the filing of a proof of claim, to the extent pf the value of the
collateral or the full payment of the claim as specified below, plus interest thereon at the rate specified in this Plan. Failure
of the secured creditor to object will be deemed acceptance of the plan under § 1325(a)(5)(A) Except for secured claims
for which provision is made to pay the full amount of the claim notwithstanding the value of the collateral, the portion of any
allowed claim that exceeds the value of the collateral shall be treated as an unsecured claim under Section 7.ll below.

 

 

 

 

 

 

 

 

 

 

 

. Equal 910
. . . Amount of Fatr Market lnterest Unsecured .,*
Creditor Collateral Description Debt (Eso value Rate ll:;t;r;lt‘l;:lyt Claim gaim .
Freedom Road 2006 Harley Davidson $3,640.00 $8,500.00 6.00% Pro-Rata $0.00 §
Financial Softall Heritage _
GECU 2007 Toyota Tacoma $9.568.00 $9.568.00 6.00% Pro-Rata $0.00 l:l

 

 

*** Debtor indicates, by notation -) that the collateral which secures the claim was purchased within 910 days if a vehicle or within
l year if personal property pursuant to § 1325(a) (hanging paragraph).
li` additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this class on a pro rata
basis.
If any secured proof of claim is timely filed for a debt that was either not scheduled or scheduled as unsecured, the claim
shall be allowed as secured unless otherwise ordered by the Court. Said claim shall be paid under the Plan with interest
at 6.00 % per annum and shall be paid on a pro rata basis as funds become available alter payment of any fixed equal
monthly payments payable to other secured creditors listed above.

7.9 Wholly Unsecured Claims.

 

NOTlCE OF DEBTOR’S INTENTION TO STRIP A VVHOLLY UNSECURED LlEN

Debtor proposes a Chapter 13 plan that strips your lien secured by real property to a wholly unsecured claim. The Plan
alleges that the value of the real property is less than the amount owed on all liens that are senior in priority to your lien.
Your claim will receive no distributions as a secured claim but will receive distributions as a general unsecured claim.

lf you disagree with the treatment proposed by the Plan that will terminate your lien and that will pay your claim as a
general unsecured claim, you must tile an objection to the Plan no later titan fourteen (14) days before the confirmation
hearing date, If you fail to object, the Bankruptcy Court may approve the Plan without further notice.

Upon entry of a Discharge Order, the holder of the lien is required to execute and record a full and unequivocal release of its
liens, encumbrances and security interests secured by the real property and to provide a copy of the release to the Trustee,
Debtor, and Debtor’s counsel. Notwithstanding the foregoing, the holder of a lien that secures post-petition homeowners’
association fees and assessments will be allowed to retain its lien, but only to secure (i) post-petition assessments; and (ii)
other post-petition amounts, such as legal fees, if such post-petition amounts are incurred with respect to post-petition fees
and assessments, and are approved by the Court, if incurred during the pendency of the bankruptcy case,

This provision does not apply if a secured creditor does not file a proof of claim,
Notice of this Plan provision must be provided by the Debtor to the secured creditor in accordance with Fed. R. Bankr. P. 7004.

 

 

 

The following claims shall be paid as a general unsecured claim as there is no equity in the collateral to secure the claim,

If the case is dismissed or converted without completion of all Plan payments, the liens shall be retained by the creditors
pursuant to applicable non-bankruptcy law.

Those creditors holding secured claims that are wholly unsecured and are within this class are as follows:

 

. . Amount of Senior
Creditor Collateral Fair Market Value Lien(s)

-NONE-

7.10 Motions to Avoid Lien Pursuant to § 522(|).

The Bankruptcy Code allows certain liens to be avoided. lf a lien is avoided, the creditor’s claim, to the extent allowed, will
be treated as a general unsecured claim under Section 7.l l. The amount of the debt set forth in the Plan is Debtor’s estimate
and if the actual allowed claim is in a different amount, the unsecured amount to be treated pursuant to the Plan shall be the

 

 

 

 

 

 

 

Schware Ccpyriglxt (c) 1996-2018 Bm Cae, LLC- www.besteasc.ecm Best Case Bankruptcy

amount due on the allowed claim.
If tire case is dismissed or converted without completion of all Plan payments, the liens shall be retained by the creditors
pursuant to applicable non-bankruptcy law.

Debtor moves under § 522(f) to avoid the following liens that impair exemptions Objections to this treatment must be filed
no later than fourteen (l4) days before the continuation hearing date, If no timely objection is filed, the relief requested may
be granted in conjunction with the confirmation ofthe Plan. (Debtor must list the specific exempt property that the lien
impairs and the basis of the lien-e.g. judicial lien, non-PMSI, etc.).

 

 

Creditor Property Subjeet to Lien Lien Amount to be Secured Type of Lien
Avoided Amount
Remainigg
-NONE-

 

 

 

 

 

 

 

7.11 General Unsecured Claims.
Creditors within this class hold general unsecured claims that are not otherwise provided for in the Plan, including but not

limited to creditors’ unsecured claims arising by reason of lien avoidance or lien strip, rejection of executory contracts or
leases, or bifurcation of a claim, Payments to holders of allowed claims within this class shall be disbursed on a pro rata basis
and shall be disbursed after payment of other creditors. The amounts set forth as unsecured claims in Debtor’s schedules are
estimates only, and payments to holders of allowed general unsecured claims shall be based upon allowed claim amounts.

8. Nonstandard Plan Provisions

Nonstandard Plan Provisions.
The following Plan provisions will be effective only if there is a check in the box in Section 1.3 of the Plan.

 

1. The Debtor shall pay into the Plan for the payment of creditors a full payment within 30 days of filing this Plan or petition
and each subsequent payment on the same day of each month thereafter for the duration of the Plan.

2. TAX CLA|MS: Notwithstanding section 7.8 of the Plan, any unscheduled secured claim died by any taxing authority shall
be paid under the plan with the interest rate specified on the face of the claim,

3. SURRENDER COLLATERAL: in the event any collateral securing a claim is subsequently surrendered, either before or
after confirmation, the creditor will then have 90 days from the date of surrender to amend their claim for any unsecured
deficiency amount, if any. ln the event that the creditor does not amend their claim, it is assumed that the claim has been
satisfied ln full by the surrender, and the trustee shall not disburse any further payment to such creditor and any deficiency
shall be discharged upon completion of the case. in the event the automatic stay is lifted at any time during the case, the
creditor that was granted relief from the automatic stay will have 90 days from the date the stay is lifted to amend their claim
for the deficiency amount, if any. ln the event the creditor does not amend their claiml the claim shall be deemed to have
been satisfied by the foreclosure. and the trustee will not disburse any further payments

4. Duly filed and allowed unsecured claims shall receive a pro-rata distribution after payment of ali Priority, Secured and
administrative expenses. lf unsecured claims will not be paid ln fulll neither payments nor duration of the Plan will be
increased merely because the Plan projected a higher percentage payout based upon information available to the Debtor at
the time the Plan was filed. The percentage payout to general unsecured creditors is just an esh'mate and the actual payout
may differ based on claims actually filed. Any balance remaining on dischargeable unsecured claims after the payments
provided for herein, shall be discharged.

5. Creditors holding claims against the Debtor's real estate which are being treated pursuant to 11 U.S.C. 1322(b)(5) may
send monthly billing statements to the Debtor, but may not seek payment directly from the Debtor for any pre-petition claim.

6. Confirmation of this plan does not bar a party in interest from objecting to a claim.

7. Notwithstanding any other provision on this Plan, the Debtor(s) shall be entitled to the receipt and use of any income tax
refund received during the Plan, and shall not be required to turn it over to the Trustee, with the exception of $1,000.00 every
year for the next 5 years in the following manner: $1,000.00 by Aprii 2019, $1,000.00 by April 2020, $1,000.00 by Aprii 2021 ,
$1,000.00 by Aprii 2022, and $1,000.00 by Aprii 2023.

Failure to lace an nonstandard rovision in this section results in the nonstandard rovision hein void.
l certify that all nonstandard plan provisions are contained in this section of the Plan

WW Date: // /<Q//§`/

Miguel Flores gw36574

 

 

 

Sofiware Copyright (c) 1996-2018 Beet Cnsc. LLC - www.bestease.com Best Casc Bankruptcy

 

Debtor's Attomey
State Bar No. 24036574 TX

\:%

Robert D¢H\inguez
Debtor
Certificate of Service

Debtor shall be responsible for service of the Plan on the Trustee and all parties in interest.

 

Soliware Ccpyright (c) l996-20| 8 Best Case, LLC - www.bmcose.ecm Best Case Bankruptcy

United States Bankruptcy Court
Westem District of Texas

Inre Robert Dominguez Case No.
Chapter 13

 

Debtor(s)

Certificate of Service

The undersigned hereby certifies that the attached Chapter 13 Plan was served on n Z 2 l 2 2 , to

the Debtor(s) Robert Dominguez at 4012 Tierra Vianey, El Paso, TX 79938, the Chapter 13 Trustee,
Stuart C. Cox, 1760 N. Lee Trevino Dr., El Paso, 'I'X 79936, The United States Trustee, 615 E.
Houston, Suite 533, P.O. Box 1539, San Antonio, 'I'X 78295-1539, and the entities listed on the

attached list, at the addresses listed, via electronic means as listed on the court’s ECF noticing system

WA)/

Edgar horre§o"oi)'/s')lm
Miguel Flores 24036574
Attomey for Tanzy & Borrego Law Offices, P.L.L.C.

or by regular first class mail.

Attorney General

10th & Constitution N.W.
Main Justice Bldg. #5111
Washington, DC 20530

FHA/HUD
451 7th Street S.W.
Washington, DC 20410

Freedom Road Financial
P.O. Box 4597
Hinsdale, IL 60522-4597

GECU
P.O. Box 20998
El Paso, TX 79998-0998

GECU
P.O. Box 20998
El Paso, TX 79998-0998

Internal Revenue Service

Special Procedures Staff~ Insolvency
P.O. Box 7346

Philadelphia, PA 19101

LVNV Funding
P.O. Box 10587
Greenville, SC 29603-0587

Midland Funding
P.O. Box 2011
Warren, MI 48090-2011

Paramount Recovery System
111 E Center St
Lorena, TX 76655

Paramount Recovery System
111 E Center St
Lorena, TX 76655

Select Portfolio Servicing, Inc.
P.O. Box 65250
Salt Lake City, UT 84165-0250

Tax Assessor/Collector
P.O. Box 2992
El Paso, TX 79999

U.S. Attorney/FHA/HUD/IRS/VA
601 N.W. Loop 410

Suite 600

San Antonio, TX 78216

Veterans Administration

Attn: Support Services Division (243)
701 Clay Avenue

Waco, TX 76799-0001.

